
	

113 SRES 138 ATS: Congratulating the students, parents, teachers, and administrators of charter schools across the United States for their ongoing contributions to education, and supporting the ideals and goals of the 14th annual National Charter Schools Week, to be celebrated the week of May 5 through May 11, 2013.
U.S. Senate
2013-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 138
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2013
			Ms. Landrieu (for
			 herself, Mr. Alexander,
			 Mr. Burr, Mr.
			 Carper, Mr. Kirk,
			 Mr. Durbin, Mr.
			 Isakson, Mr. Rubio,
			 Mr. Cornyn, Mr.
			 Cruz, Mrs. Feinstein, and
			 Mr. McConnell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the students, parents,
		  teachers, and administrators of charter schools across the United States for
		  their ongoing contributions to education, and supporting the ideals and goals
		  of the 14th annual National Charter Schools Week, to be celebrated the week of
		  May 5 through May 11, 2013.
	
	
		Whereas charter schools are public schools that do not
			 charge tuition and that enroll any student who wants to attend, often through a
			 random lottery when too many students want to attend a single charter
			 school;
		Whereas charter schools deliver high-quality public
			 education and challenge all students to reach their potential;
		Whereas charter schools promote innovation and excellence
			 in public education;
		Whereas charter schools provide thousands of families with
			 diverse and innovative educational options for their children;
		Whereas charter schools are authorized by a designated
			 public entity and—
			(1)respond to the
			 needs of communities, families, and students in the United States; and
			(2)promote the
			 principles of quality, accountability, choice, and innovation;
			Whereas, in exchange for flexibility and autonomy, charter
			 schools are held accountable by their sponsors for improving student
			 achievement and for the financial and other operations of the charter
			 schools;
		Whereas charter schools are required to meet the student
			 achievement accountability requirements under the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) in the same manner as
			 traditional public schools;
		Whereas charter schools often set higher expectations for
			 students in addition to the requirements under the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6301 et seq.) to ensure that charter schools
			 are of high quality and are truly accountable to the public;
		Whereas 42 States and the District of Columbia have
			 enacted laws authorizing charter schools;
		Whereas more than 6,000 charter schools are serving more
			 than 2,300,000 children;
		Whereas, in the United States—
			(1)in 110 school
			 districts, more than 10 percent of public school students are enrolled in
			 charter schools;
			(2)in 25 school
			 districts, more than 20 percent of public school students are enrolled in
			 charter schools; and
			(3)in 7 districts,
			 at least 30 percent of public school students are enrolled in charter
			 schools;
			Whereas charter schools improve the achievement of
			 students they enroll and stimulate improvement in traditional public
			 schools;
		Whereas charter schools—
			(1)give parents the
			 freedom to choose public schools;
			(2)routinely measure
			 parental satisfaction levels; and
			(3)must prove their
			 ongoing success to parents, policymakers, and the communities they
			 serve;
			Whereas an estimated 610,000 students were on waiting
			 lists to attend charter schools before the beginning of the 2011–2012 academic
			 year; and
		Whereas the 14th annual National Charter Schools Week is
			 scheduled to be celebrated the week of May 5 through May 11, 2013: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 students, parents, teachers, and administrators of charter schools across the
			 United States for—
				(A)their ongoing
			 contributions to education;
				(B)impressive
			 strides made in closing the academic achievement gap in schools in the United
			 States; and
				(C)improving and
			 strengthening the public school system in the United States;
				(2)supports the
			 ideals and goals of the 14th annual National Charter Schools Week, a weeklong
			 celebration to be held the week of May 5 through May 11, 2013, in communities
			 throughout the United States; and
			(3)encourages the
			 people of the United States to hold appropriate programs, ceremonies, and
			 activities during National Charter Schools Week to demonstrate support for
			 charter schools.
			
